OPINION
NYE, Chief Justice.
Appellant waived his right to a trial by jury and entered a plea of guilty to the offense of aggravated sexual assault of a child. Tex.Penal Code Ann. § 22.021 (Vernon 1989). He was convicted, and the court assessed punishment at thirty years’ imprisonment.
Appellant’s court-appointed counsel has filed a brief in which he has concluded that the appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967) by presenting a professional evaluation of the record demonstrating why, in effect, there are no arguable grounds to be advanced on appeal. See High v. State, 573 S.W.2d 807 (Tex.Crim.App.1978); Currie v. State, 516 S.W.2d 684 (Tex.Crim.App.1974); Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App.1969). A copy of counsel’s brief has been delivered to appellant, and appellant has been advised that he would be given an opportunity to examine the appellate record and that he has a right to file a pro se brief. No pro se brief has been filed.
The record reflects that appellant was admonished of the consequences of his plea pursuant to Article 26.13 of the Texas Code of Criminal Procedure. Appellant made a judicial confession of guilt.
*140We have carefully reviewed the record and counsel’s brief and agree that the appeal is wholly frivolous and without merit. Further, we find nothing in the record that might arguably support the appeal.
The judgment is AFFIRMED.